NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2203-19

BRIAN M. STEINER,

          Plaintiff-Respondent/
          Cross-Appellant,

v.

ANN E. STEINER,

     Defendant-Appellant/
     Cross-Respondent.
________________________

                   Argued November 3, 2021 – Decided November 23, 2021

                   Before Judges Fisher, DeAlmeida and Smith.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Somerset County,
                   Docket No. FM-18-0541-17.

                   Andrew M. Shaw argued the cause for appellant/cross-
                   respondent (Shaw Divorce & Family Law LLC,
                   attorneys; Andrew M. Shaw, on the briefs).

                   Britt J. Simon argued the cause for respondent/cross-
                   appellant (Simon Law Group, LLC, attorneys; Joel
                   Friedman, on the briefs).
PER CURIAM

      Defendant Ann Steiner appeals, and plaintiff Brian Steiner cross-appeals,

from various portions of an amended final judgment of divorce and a subsequent

order addressing counsel fees. Other than remanding for findings about a

$75,000 counsel fee award in Brian's favor, we find no merit in the parties'

arguments and affirm.

      The parties were married in 1986 and have two adult children. Brian filed

a complaint seeking a divorce in 2016. After a considerable period of discovery

and a sixteen-day trial occurring over non-consecutive days starting in October

2018 and ending in May 2019, the trial judge rendered thorough findings of fact.

In his equitable-distribution rulings, the judge largely divided the parties' assets

equally except he awarded Ann one-third the value of Pioneer Box Company,

Inc., a close corporation formed by Brian that was the source of his income

during the marriage. The judge also awarded various other credits to the parties

and granted Ann open durational alimony of $10,500 per month.

      The appeal and cross-appeal raise numerous issues, all of which were fully

explored during the lengthy trial. The parties testified at length as did: their two




                                                                              A-2203-19
                                         2
children1; Kalman Barson, an accountant who testified for Brian about Pioneer's

value; Jerome Kootman, an accountant who testified for Brian about the parties'

tax returns; David Murphy, a private investigator who testified for Brian about

surveillance conducted on Ann; Ilan Hirschfeld, an accountant who testified for

Ann about Pioneer's value; Mark Tinder, an appraiser who testified for Ann

about the value of the marital home; Steven Lieberman, Esq., who testified for

Ann regarding the real estate transactions involving Ann's mother; and Thomas

Folk, Ph.D., who testified for Ann about the value of the art and collectibles in

the marital home. Well into the trial, the judge expressed frustration with the

parties' failure to provide sufficient information about their property and

appointed    as   his   own    expert,       William   J.   Morrison,   CPA,    of

WithumSmith+Brown, PC, who provided reports and testified at length.

      The judge rendered his oral opinion on May 14, 2019, resolving numerous

hotly-contested fact disputes. The parties thereafter had difficulties agreeing on

a suitable judgment of divorce conforming to the judge's decision, and motions

inevitably followed. Ultimately, on the dangling counsel-fee issue, the judge

awarded Brian $75,000, but he did not elaborate as to how that number was



1
   The parties' son and daughter were born in 1993 and 1997, respectively. The
trial judge found both were emancipated.
                                                                            A-2203-19
                                         3
reached except to note a reduction in the award Brian sought was appropriate

because Ann's counsel did "more than anybody else" to "bring finality" to the

impasse about the form of the judgment of divorce.

      In approaching the many issues raised by the parties in their cross-appeals,

we observe that our standard of review requires deference to judge-made fact

findings supported by substantial credible evidence, Cesare v. Cesare, 154 N.J.

394, 413 (1998), and that standard is fully applicable here. Satisfied, also, that

the judge applied correct legal principles, and finding no abuse of discretion in

his determination on the numerous issues criticized by both parties, we affirm,

except we will remand for further consideration and additional findings on the

$75,000 fee award.

      We briefly explain our disposition of some of the issues the parties have

raised about: (1) alimony; (2) the awarding to Brian of a Mallamo2 credit; (3)

the valuation of Pioneer and how it was distributed; (4) Ann's claim to a credit

for advanced equitable distribution to Brian; (5) the valuation of the marital

artwork, jewelry, and furnishings; (6) Ann's claim to a violation of her due

process rights with regard to Morrison's testimony; (7) the imposition of a bar


2
  Mallamo v. Mallamo, 280 N.J. Super. 8 (App. Div. 1995) (recognizing the
authority to provide a credit that accounts for a pendente lite support award that
proved, after trial, to be too high or too low).
                                                                            A-2203-19
                                        4
on Ann's communications to Pioneer clients as a condition of her receipt of

alimony; and (8) counsel fees.

                                        I

      In affirming the judge's alimony determination, we reject Ann's argument

that the judge miscalculated or misconstrued the parties' marital lifestyle and

Brian's income. In crafting the alimony award, the judge considered all the

factors delineated in N.J.S.A. 2A:34-23(b). The marriage lasted for thirty years.

The judge found Brian in excellent health and Ann in poor health. As to the

factors described in subsection (5) and (6) of N.J.S.A. 2A:34-23(b), the judge

found Brian will continue to have an income but, because of her health, Ann

cannot work. The judge also found each party will receive substantial assets due

to his equitable-distribution determinations. Both parties were fully educated

before they met. Regarding the history of financial and non-financial

contributions to the marriage, the judge found Ann "didn't do a lot of things

around the home that many stay-at-home parents do" because of her medical

condition. The judge recognized each party received "very substantial"

equitable-distribution awards, approximating $4,000,000 each, and that Ann

could earn $2,000 per month from investment income. Among other things, the

judge considered and rejected an imputation of income to Brian based on a claim


                                                                           A-2203-19
                                       5
of underemployment, finding he is "working hard enough to service and grow

his business."

      The goal in fixing a proper award of alimony is "to assist the supported

spouse in achieving a lifestyle that is reasonably comparable to the one enjoyed

while living with the supporting spouse during the marriage." Crews v. Crews,

164 N.J. 11, 16 (2000). A judge has broad discretion in this regard, Clark v.

Clark, 429 N.J. Super. 61, 71 (App. Div. 2012), and, because of the particular

expertise of family judges, we accord considerable deference. Although our

deference is not "limitless," we will not intervene if the judge has "frame[d]" his

rulings with the statutory factors set forth in N.J.S.A. 2A:34-23(b). Steneken v.

Steneken, 367 N.J. Super. 427, 434 (App. Div. 2004), aff'd as modified, 183 N.J.

290 (2005). In short, we will not disturb an alimony award if the judge's

conclusions are consistent with the law and not "manifestly unreasonable,

arbitrary, or clearly contrary to reason or to other evidence, or the result of whim

or caprice." Foust v. Glaser, 340 N.J. Super. 312, 316 (App. Div. 2001); see also

J.B. v. W.B., 215 N.J. 305, 326 (2013) (invoking the same test when reviewing

an order granting or denying an application to modify child support) .

      We are abundantly satisfied there is no principled reason for appellate

intervention here. The judge systematically and carefully addressed all the


                                                                              A-2203-19
                                         6
appropriate statutory factors and considered the parties' case information

statements, their testimony about lifestyle and financial matters, and all the

written evidence in determining the parties' lifestyle.

      We reject Ann's argument that the judge made inconsistent and deficient

findings regarding the marital lifestyle in his alimony determination. The judge

provided a thorough discussion of the marital standard of living while correctly

recognizing it was very difficult to accurately gauge the parties' lifestyle here

since neither party produced any evidence of their pre-2016 spending. The

judge, however, found Ann's case information statements to be "incredibly

unreliable." For example, Ann asserted she incurred $141,197 in monthly

expenses; this included sums for her own alcohol and tobacco use even though

she testified she neither smoked nor drank. The judge found her alleged monthly

expenses included some "outrageous sums," which "just have to be simply

discarded." He found Brian's case information statements were "closest" to

reality and that Brian's May 10, 2017 case information statement, which listed

total monthly expenses slightly under $10,000, was the most accurate indication

of the marital lifestyle. With some sensible adjusting because of increasing

health insurance costs, eliminating college and litigation costs, and increasing

the savings component, the judge concluded the monthly marital lifestyle


                                                                           A-2203-19
                                        7
amounted to $13,100. From that, the judge subtracted the $2,000 in investment

income available to Ann, and $1,500 for one half of the $3,000 marital savings

component attributable to Brian, thereby reaching the award of $10,500 per

month in open-durational alimony.

      The totality of the circumstances, as demonstrated by the evidence found

credible, supported the judge's factual underpinnings and ultimate conclusion

about a fair and equitable level of alimony. We reject the suggestion that the

judge's findings in this regard were unsupported by the evidence he found

credible, let alone "manifestly unreasonable, arbitrary, or clearly contrary to

reason or to other evidence, or the result of whim or caprice." Foust, 340 N.J.

Super. at 316.

                                        II

      Ann argues the judge erred in awarding Brian a Mallamo credit of

$140,000 and in failing to award her any such credit. We disagree.

      It would have been inequitable to deny Brian a Mallamo credit. The

pendente lite order required Brian's payment of $22,000 per month; the ultimate

alimony award revealed that the pendente lite level was far too high and, to

equitably adjust for that circumstance, the judge found Brian entitled to a credit




                                                                            A-2203-19
                                        8
for the $7,000 monthly excess he had paid for twenty months, for a total credit

of $140,000.

      As we recognized in Mallamo, pendente lite support orders are subject to

retroactive adjustment both prior to and at the time of the final judgment. See

also Slutsky v. Slutsky, 451 N.J. Super. 332, 368 (App. Div. 2017). A fair and

equitable final adjustment should account for a mistakenly high or low pendente

lite support award, and the judge acted well within his discretion here. We find

no merit in Ann's argument to the contrary.

                                      III

      The judge fixed Pioneer's value at $1,300,000 as of December 29, 2016,

and awarded Brian sole ownership of Pioneer while determining that Ann was

entitled to compensation for one-third the value, thereby awarding her a credit

of $429,000. He rejected Ann's claim for one-half of the cash in Pioneer's

business account, finding no support for that argument because the cash was

reflected in the value of the business. Ann argues the judge erred in evaluating

Pioneer by failing to consider Morrison's cash flow analysis, by improperly

reducing her share as a sanction for bad faith, and by failing to account for

Pioneer's undistributed cash.




                                                                          A-2203-19
                                       9
      The judge, in a lengthy and thorough analysis, acknowledged the issue

was "complicated." He determined that Pioneer was an "active, profitable"

business which was not in financial distress, but which had lost certain major

customers in the two years before trial. The judge found Brian made all

reasonable efforts to keep the business running and "worked very hard" to build

and maintain the business, while Ann contributed "little or nothing" to its growth

and maintenance.

      The judge also found that cars, rent, and travel expenses were "run through

the business" and family members were put on the payroll, so that Pioneer's true

operating expenses were unclear. For this reason, he concluded the "valuation

calculations are more accurate when annual revenues as opposed to annual net

profits" are used. Barson used "gross receipts" and Hirschfeld used both "net

sales" and "revenue" to determine Pioneer's value. The judge found both experts

knowledgeable, credible, and thoroughly prepared, and further found that

Barson's testimony on the impact of the loss of Volvo was more persuasive,

while Hirschfeld's testimony suggesting the use of the income approach to value,

instead of the asset approach, was most persuasive.

      The judge also found that fixing Pioneer's value as of a date certain, such

as the date of the complaint, while "ignoring the proven decrease" in revenues


                                                                            A-2203-19
                                       10
"would not be fair." He thus credited Hirschfeld's "income approach" valuation

of $1,520,000 as the "most sensible" value of the company, because it utilized

actual results of operations from 2017 and the first half of 2018. But the judge

also determined that that value had to be adjusted downward because Pioneer's

growth rate, as opined by Hirschfeld, was "simply too high," culminating in a

determination fixing Pioneer's value at $1,300,000. The judge explained all

these findings in his thoughtful oral opinion; those findings are deserving of our

deference.

      In determining how to allocate Pioneer's value between the two marital

partners, the judge concluded it would be inequitable to divide it equally because

of Ann's bad faith, "designed solely to harass the plaintiff, disrupt his business,

annoy the business customers, and damage the value of Pioneer." Ann's bad faith

was further revealed by her service of subpoenas on Pioneer's clients, a step the

judge found was intended to "upset" Brian. That, as well as the fact that Ann

had not contributed to Pioneer's growth, and that Pioneer's appreciation was

brought about solely by Brian's efforts, the judge awarded Brian sole ownership

of Pioneer, with a thirty-three percent credit, or $429,000, to Ann.

      "There are probably few assets whose valuation imposes as difficult,

intricate and sophisticated a task as interests in close corporations." Lavene v.


                                                                             A-2203-19
                                       11
Lavene, 148 N.J. Super. 267, 275 (App. Div. 1977). Although there are different

valid approaches to valuation of close corporations, "[f]lexibilty must be the

byword in determining which approach is best" because "valuation is an art

rather than a science." Steneken, 183 N.J. at 297. The "goal is to arrive at a fair

market value [for a business] for which there is no market." Bowen v. Bowen,

96 N.J. 36, 44 (1984).

      There is also "no absolutely iron-clad rule for determining the date of

evaluation but use of a consistent date is preferable, such as the filing of the

complaint, or perhaps the time of the hearing, depending on the nature of the

asset and any compelling equitable considerations." Bednar v. Bednar, 193 N.J.

Super. 330, 332 (App. Div. 1984). A "proper factor in that determination is any

significant change in the valuation . . . that occurs prior to final judgment."

Scherzer v. Scherzer, 136 N.J. Super. 397, 400 (App. Div. 1975).

      The judge appropriately considered all evidence in the record regarding

the appropriate valuation method and the value itself. He thoughtfully described

the reports and testimony from Barson and Hirschfeld, and adopted Hirschfeld's

valuation using the discounted cash flow method, based on the income approach,

and adjusted that figure to account for a reduced growth rate consistent with the




                                                                             A-2203-19
                                       12
testimony about the loss of clients. We have been presented with no principled

reason for second-guessing the experienced judge's determination.

      We reject any remaining aspects of Ann's arguments about Pioneer's value

and how it was equitably distributed, finding those arguments to be of

insufficient merit to warrant further discussion in a written opinion. R. 2:11-

3(e)(1)(E).

                                       IV

      Ann argues that the judge erred in failing to award her a credit for Brian's

advance on equitable distribution. She alleged that Brian took "$600,000 and at

least another $187,491.91" when he was only permitted to take $500,000 . The

judge, however, found Brian credible when he testified that the only advance he

received on equitable distribution was the $187,491.91 he withdrew from

Magyar Bank in August 2017, that was ultimately returned. His moving of

$600,000 in Pioneer funds was not an advance on equitable distribution.

                                       V

      The judge awarded sole possession of the artwork, jewelry, and furniture

remaining in the marital home to Ann, and awarded Brian a credit of $75,000,

representing half its total value which the judge fixed at $150,000. Ann argues




                                                                            A-2203-19
                                      13
that the judge erred in his valuation of marital artwork, jewelry, and furnishings.

We again disagree.

         The judge considered the conflicting evidence, including Ann's assertions

that she spent $2,500 per month on art for approximately ten years, totaling

$300,000, though she acknowledged it was worth less than $300,000. She also

testified she possessed jewelry worth at least $10,000, and she claimed she spent

significant sums on furniture, including more than $9,000 for a couch. Folk

appraised the artwork in the marital home, finding it worth $6,900 while the

furniture, in his view, was worth $5,125.

         The judge primarily credited Ann's testimony that she spent $2,500 per

month on artwork for ten years. He found the parties owned at least two valuable

paintings, a Ferjo which cost $9,000, and a Diehl, which cost $12,000. The judge

acknowledged but did not entirely credit Folk's appraisal and awarded sole

possession of all artwork, jewelry, and furniture remaining in the marital home

to Ann, while awarding Brian a credit of $75,000, representing half its total

value.

         The judge's findings are entitled to our deference. His estimate of the total

value of the marital artwork, jewelry, and furniture was supported by evidence

found credible. Although the valuation is well below Ann's high estimate of


                                                                                A-2203-19
                                          14
$300,000 for the artwork alone – an estimate revealed by cross-examination of

Ann as excessive – it is higher than the appraisal because of testimony about the

value of certain pieces of art, and it reflects the judge's consideration of items

omitted from the appraisal including Ann's jewelry worth more than $10,000,

and expensive furnishings, among other things. Further supporting this valuation

is Ann's case information statement, which listed $1,800 per month for art

upkeep and care, and $700 per month in jewelry acquisition and care, suggesting

an extensive collection of such items.

                                         VI

      Ann argues the judge violated her constitutional right to due process

through Morrison's involvement in the trial. Specifically, she refers to the fact

that the judge limited the parties to an hour each for examination of Morrison

that she claims "unreasonably restricted" her ability to review Morrison's

reports, cross-examine him, and introduce rebuttal testimony.

      At the trial's conclusion, the judge addressed these concerns, concluding

that the parties had "ample opportunity to be heard" throughout the lengthy trial.

The reference in support of this argument to Morrison's report as being a 400-

page document was misleading, as the report included exhibits; the text of




                                                                            A-2203-19
                                         15
Morrison's initial report was seventeen pages and his supplemental report only

seven pages.

      Due process is a flexible concept that "depends on the particular

circumstances." Doe v. Poritz, 142 N.J. 1, 106 (1995). It requires adequate notice

and the opportunity to be heard, Harrison Redevelopment Agency v. DeRose,

398 N.J. Super. 361, 403 (App. Div. 2008), which is further understood as an

opportunity to be heard at a meaningful time and in a meaningful manner, Klier

v. Sordoni Skanska Const. Co., 337 N.J. Super. 76, 84 (App. Div. 2001). We

agree "[e]agerness to move cases must defer to our paramount duty to administer

justice in the individual case," Audubon Volunteer Fire Co. No. 1 v. Church

Const. Co., 206 N.J. Super. 405, 406 (App. Div. 1986), and the "rights of the

parties to a full and fair hearing are paramount," J.D. v. M.D.F., 207 N.J. 458,

481 (2011), but judges are accorded "wide discretion in exercising control over

their courtrooms," Martin v. Newark Pub. Schs., 461 N.J. Super. 330, 340 (App.

Div. 2019), and broad discretion in controlling cross-examination, State v.

Jenewicz, 193 N.J. 440, 467 (2008). Ann was not deprived of her due process

rights because she was not entitled to unlimited time to examine witnesses.

Indeed, the parties' failure to properly prepare for trial caused extensive delays




                                                                            A-2203-19
                                       16
– and, indeed, justified the appointment of Morrison – and the record reveals

that the judge accommodated the parties constantly throughout the lengthy trial.

      It is clear to us that the parties both had ample opportunity to question and

elicit information from Morrison. He testified in detail about his reports, and the

judge allowed follow-up testimony from the parties themselves to clarify any

ambiguities they believed were revealed in Morrison's testimony. Further, as the

judge found, the parties had several months of communications with Morrison

in which they narrowed the issues for his reports and testimony. His reports

themselves were concise and easily digested and the parties had his reports in

hand nearly a month before he testified. There was no violation of Ann's due

process rights.

                                       VII

      As part of the judgment of divorce, the judge deemed it appropriate to

limit Ann's communications about Pioneer, providing that, as a "condition of the

alimony" she was granted, Ann was prohibited from contacting customers,

suppliers, and anyone associated with Pioneer, or to make criticism or

disparaging comments about Pioneer or Brian on any social media platform. Ann

argues that this provision improperly restricts her constitutional right to free

speech.


                                                                             A-2203-19
                                       17
      The restriction was triggered by the defense's issuance of subpoenas to

five of Pioneer's customers, requesting:

            1. All records related to products bought from and any
            other business or prospective business conducted with,
            Plaintiff, Brian Steiner (born December 15, 1956;
            Social Security Number . . .) in his personal capacity,
            and/or in his capacity as the owner and/or employee of
            Pioneer Box Company, Inc., including but not limited
            to the following, for the period commencing January 1,
            2016 through the date on which records are produced:

                  a. Any and all records reflecting the
                  amount of sales, orders, and other business
                  conducted with Brian Steiner, Pioneer Box,
                  or any other entity owned by or affiliated
                  with Brian Steiner; and

                  b. All cancelled checks (both front and
                  back) for all payments made thereto.

      At the trial's conclusion, the judge alluded to these subpoenas in support

of his decision to award Ann less than fifty percent of Pioneer's value. In so

doing, the judge found Ann had acted in bad faith in issuing the subpoenas,

which he found were "designed solely to harass [Brian], disrupt his business,

annoy the business customers, and damage the value of Pioneer." He also found

the issuance of the subpoenas violated an earlier order that barred service of

subpoenas on non-parties.




                                                                          A-2203-19
                                      18
      The authority of a party to issue a subpoena duces tecum under the court's

seal is "significant" and "must be exercised in good faith and in strict adherence

to the rules to eliminate potential abuses." Cavallaro v. Jamco Prop. Mgmt., 334

N.J. Super. 557, 569 (App. Div. 2000); see also Crescenzo v. Crane, 350 N.J.

Super. 531, 533-34 (App. Div. 2002). The need for attorneys and parties to

proceed in good faith when invoking the subpoena power is particularly

"heightened in matrimonial matters, as the issuance of unauthorized

subpoena[s], especially in post-judgment family motion practice, presents great

potential for abuse." Welch v. Welch, 401 N.J. Super. 438, 445 (Ch. Div. 2008).

      The experienced judge correctly recognized the potential harm in both the

issuance of subpoenas to Pioneer's customers and in any future communication

by Ann with Pioneer's customers. The judgment provides Ann with

compensation for her interest in Pioneer and she will therefore have no ongoing

interest in that company except to the indirect extent it provides a livelihood to

Brian, who is obligated to pay her alimony. Her communications can only serve

to roil the waters and jeopardize the status quo on which her receipt of alimony

is dependent.

      To be sure, "[e]very person may freely speak, write and publish . . .

sentiments on all subjects, being responsible for the abuse of that right." N.J.


                                                                            A-2203-19
                                       19
Const., art. I, § 6. In our constitutional democracy, the right to express oneself

enjoys the fullest and firmest protection. In re Hinds, 90 N.J. 604, 613-14 (1982).

In considering any limitation on free speech rights, a court "must weigh the

gravity and probability of the harm caused by freely allowing the expression

against the extent to which free speech rights would be inhibited or

circumscribed by suppressing the expression." Id. at 614.

      In this setting, while unusual, restraints on speech have been utilized to

protect a party's interests from undue interference. For example, in Borra v.

Borra, 333 N.J. Super. 607, 608, 613 (Ch. Div. 2000), a trial judge issued an

injunction prohibiting a former husband from contesting his former wife's

application for membership in a country club because the children were

"significantly involved in Club activities" and would be harmed if the husband

objected to the wife's application. While the circumstances here differ from

Borra, the approach is the same. The restriction on speech here was limited and

designed to protect the very thing that generates the income from which alimony

will be paid to Ann. We see no constitutional infirmity in preventing a

matrimonial litigant from damaging the structure of a judgment of divorce

through reckless communications like those the judge sought to prevent here .




                                                                             A-2203-19
                                       20
                                         VIII

         Ann argues that the judge erred in awarding counsel fees to Brian and in

denying her own request for fees. In his oral opinion, the judge invoked the

relevant statutes and court rules in concluding that, as a general matter, the

parties were in the same general position regarding their need for fees and their

ability to pay; he found that, for the most part, the parties' positions in this

litigation were asserted in good faith or, when extreme positions were taken,

they both took competing extreme positions. But the judge also determined that

Ann's bad faith in aspects of the litigation warranted an award in Brian's favor

that would be reflective of that bad faith and, in the post-trial phase, ruled that

Ann should pay Brian $75,000 in fees.

         We find no cause to intervene in the judge's findings about Ann's bad faith,

but we will remand for further consideration and, certainly, further findings – as

required by Rendine v. Pantzer, 141 N.J. 292 (1995) – as to how $75,000 was

determined to be a reasonable fee. We, thus, remand for further findings on that

issue.

                                         ***

         For these reasons we reject all the parties' arguments posed in their appeal

and cross-appeal. Those arguments we have not expressly addressed lacked


                                                                               A-2203-19
                                         21
sufficient merit to warrant discussion. R. 2:11-3(e)(1)(E). We remand only for

the judge's findings as to the quantification of the $75,000 fee award in Brian's

favor.

         Affirmed in part and remanded in part. We do not retain jurisdiction.




                                                                            A-2203-19
                                        22